In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-18-00234-CV

IN THE ESTATE OF JENNIE M. STOKES,           §    On Appeal from the Probate Court
DECEASED
                                             §    of Denton County (PR-2009-00220-02)

                                             §    August 28, 2019

                                             §    Opinion by Justice Kerr


                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the judgment of the trial

court is reversed and the case is remanded to the trial court for a new trial.

      It is further ordered that Appellee Mayrita J. Roberts Hillman, as Executor of

the Estate of Jennie M. Stokes, Deceased, shall pay all of the costs of this appeal, for

which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By _/s/ Elizabeth Kerr__________________
                                           Justice Elizabeth Kerr